   Case 4:20-cv-03997 Document 1-1 Filed on 11/23/20 in TXSD Page 1 of 1




               IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF TEXAS
                        HOUSTON DIVISION

ENRIQUE COURTNEY HUBER         §
  Plaintiff,                   §
                               §
VS.                            §                 CIVIL ACTION NO. __________
                               §
GALVESTON COUNTY, HENRY        §
TROCHESSET, OFFICER TRAN,      §
BOON-CHAPMAN BENEFIT           §
ADMINISTRATORS, INC. SOLUTA,   §
INC., CORRECTIONS CORPORATIONS§
OF AMERICA, CORECIVIC, INC.,   §
CORECIVIC, AND NURSE PITTMAN, §
  Defendants.                 §


    INDEX OF MATTERS BEING FILED WITH NOTICE OF REMOVAL

  Exh.                                   Description


   A      This Index.

   B      The Docket Sheet in the State Court Action.

   C      The Pleadings to date as filed in the State Court Action.

   D      The executed process papers in the State Court Action.

   E      List of known counsel of record, including addresses, telephone numbers,
          and parties represented.




                                                                        Exhibit A
